Order filed August 28, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00754-CV
                                    ____________

CRIMSON EXPLORATION, INC., SUCCESSOR IN INTEREST OF GULFWEST
                      ENERGY, INC., Appellant

                                            V.

                  SUMMIT INVESTMENT GROUP, INC., Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-43391


                                         ORDER

       Crimson Exploration, Inc. filed a notice of appeal on August 30, 2011, from the
trial court's judgment signed July 7, 2011. Appellant's brief was due July 30, 2012. No
brief or motion for extension of time has been filed.

       Unless appellant submits its brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before September 27, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                         PER CURIAM